Citation Nr: 1027828	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  09-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1971, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  The Veteran testified before the Board in May 2010.  

The issue of service connection for tinnitus is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the 
evidence shows that the Veteran's bilateral hearing loss is at 
least as likely as not the result of his period of active 
service.


CONCLUSION OF LAW

The Veteran's current bilateral hearing loss was incurred in his 
period of active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, such as 
sensorineural hearing loss, will be rebuttably presumed if they 
are manifest to a compensable degree within one year following 
active service. 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service connection 
without them.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

Service connection may not be established for disability due to 
impaired hearing unless the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels 
or greater; or the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran alleges that he incurred acoustic trauma during his 
period of service in Vietnam as the result of his duties as a 
landing craft operator.  Specifically, he asserts that he was 
attacked several times when he was hauling explosive materials on 
the river and that an ammunition barge once exploded 
approximately 200 yards from him.  Service personnel records show 
that the Veteran had Vietnam service and that his military 
occupational specialties included watercraft operator and landing 
craft operator.  Therefore, since noise exposure is consistent 
with the circumstances and conditions of the Veteran's military 
duties, the Board concedes that he suffered acoustic trauma 
during service. 

The Veteran's service medical records show that on enlistment 
examination in March 1968, his audiometric examination results 
were recorded as:





HERTZ




500
1000
2000
3000
4000
RIGHT

-5
-10
20
---
-10
LEFT

-10
-10
-10
---
-10
  
On separation examination in February 1971, the Veteran's 
audiometric examination results were recorded as:





HERTZ




500
1000
2000
3000
4000
RIGHT

15
5
5
---
5
LEFT

25
15
5
---
30
  
At the Veteran's October 1979 National Guard enlistment 
examination, audiometric examination results were recorded as: 







HERTZ




500
1000
2000
3000
4000
RIGHT

5
5
5
10
15
LEFT

0
0
5
15
20
  
At a March 1983 National Guard periodic examination, audiometric 
examination results were recorded as: 





HERTZ




500
1000
2000
3000
4000
RIGHT

10
5
5
10
25
LEFT

10
5
5
40
65

On National Guard periodic examination in March 1985, audiometric 
examination results were recorded as: 





HERTZ




500
1000
2000
3000
4000
RIGHT

10
5
10
10
45
LEFT

10
5
10
40
60

On VA examination in May 2008, the Veteran reported military 
noise exposure to explosions.  He stated that he had no 
occupational noise exposure in his post-service job in  soil 
conservation and that he had recreational noise exposure of some 
hunting, target shooting, power tools, and lawnmower.  The 
examiner found that the Veteran had mild to moderately severe 
sensorineural hearing loss in the right ear and severe 
sensorineural hearing loss in the left ear.  The examiner noted 
that the Veteran's hearing levels were normal on entrance 
examination and that at separation, his hearing levels were 
within normal limits for the right ear and at a mild loss for the 
left ear.  The examiner further observed that the Veteran's 
October 1979 hearing evaluation indicated hearing levels within 
normal limits and that the March 1983 and March 1985 hearing 
evaluations showed a progression of hearing loss.  The examiner 
found that it was less likely as not that the Veteran's current 
hearing loss was related to his noise exposure during service.  
The examiner reasoned that hearing loss related to noise exposure 
was not known to be progressive after the fact and that the 
Veteran did have a significant history of post-service noise 
exposure.  She also stated that hearing levels could fluctuate 
with exposure to noise, which would not indicate a permanent loss 
of hearing.  The examiner explained that because the Veteran's 
hearing levels were within normal limits in October 1979, that 
suggested only a temporary loss of hearing during the testing on 
separation examination in February 1971.  The examiner stated 
that many factors could have accounted for a discrepancy in the 
February 1971 test results, such as tester error, wax in the 
canal, and negative pressure that accompanied allergies.   

Post-service VA and private medical records dated from June 2008 
to April 2009 show that the Veteran received intermittent 
treatment for his bilateral hearing loss.  

At a May 2009 VA examination, the Veteran reported that he 
started noticing hearing difficulty in 1971.  He stated that he 
went into engine rooms on boats during service consistently for 
one year and sporadically for two years without any hearing 
protection and that he once experienced a barge exploding near 
him about 250 to 300 yards away.  He reported no post-service 
occupational noise exposure and asserted that he engaged in 
sporadic hunting for five years, sporadic carpentry, and sporadic 
target shooting with handguns without any hearing protection.  He 
also stated that he occasionally used rifles and grenade 
launchers in the National Guard without wearing any hearing 
protection.  The examiner diagnosed the Veteran with mild to 
moderately severe sensorineural hearing loss in the right ear and 
severe sensorineural hearing loss in the left ear.  The examiner 
opined that it was less likely as not that the Veteran's hearing 
loss was related to his period of service and agreed with the May 
2008 VA examiner's opinion.  The examiner asserted that the mild 
hearing loss found in the left ear at separation examination 
could have been due to several factors, including errors in the 
test situation.  The examiner stated that even if those results 
had been accurate, they were inconsistent with the Veteran's 
testimony that he had been having hearing difficulties in 1971 
because the test results that were shown in 1971 would have 
largely been imperceptible.  The examiner further noted that the 
Veteran's October 1979 hearing evaluation had shown hearing 
levels to be within normal limits while other test results 
beginning in March 1983 had revealed a beginning and progression 
of hearing loss.  The examiner explained that during the period 
of progressive hearing loss, the Veteran had appeared to have 
experienced significant noise exposure recreationally and in the 
National Guard. 

The Veteran testified before a Decision Review Officer in May 
2009 and before the Board at a travel board hearing in May 2010.  
Testimony revealed that when the Veteran worked as a landing 
craft operator during service, he had been attacked several times 
while hauling explosive materials up and down the river and that 
an ammunition barge once exploded about 200 yards from him.  He 
testified that the engines of the water crafts that he operated 
were very noisy.  He reported that he was a training non-
commissioned officer in the National Guard and that he wore 
hearing protection when he went to the field for weapons 
qualifications twice a year.  He stated that his post-service job 
of 25 years duration was that of a soil scientist and that his 
duties included making soil maps and organizing territories in 
Maine.  He asserted that his soil scientist job required him to 
be alone in the woods with a shovel or axe.  He also testified 
that no audiologist had ever refused to perform an examination on 
him due to wax in his ears.  He reported that he had minor 
allergies for which he did not take any medication and that his 
hearing was not worsened when he had hay fever or allergies.  He 
stated that he had not hunted in a long time and that he rarely 
did any carpentry work.  He further testified that he had hearing 
problems when there was background noise in the room and that his 
girlfriend had told him that he had the radio or television 
turned up too loud.  He also stated that when he was returning 
from Vietnam, he had voluntarily asked to be given a hearing test 
because he felt that something was wrong with his hearing. 

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The Board is inclined to place low probative value on 
the May 2008 and May 2009 VA opinions.  While the examiners found 
that the Veteran's bilateral hearing loss was not related to his 
period of active service, the opinions are not supported by 
adequate rationale.  There is no explanation as to why the 
examiners found that the October 1979 post-service hearing 
evaluation was accurate while the February 1971 separation 
examination was inaccurate due to tester error, ear wax, or 
negative pressure.  Opinions, such as those rendered by the May 
2008 and May 2009 VA examiners, in which physicians do not 
provide any rationale, have been characterized as non-evidence, 
and therefore lack probative value.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  Thus, the Board finds that the May 2008 and May 2009 
VA examiners' opinions are not probative for the purpose of 
determining whether the Veteran's currently diagnosed bilateral 
hearing loss was incurred in his period of active service.  

Although there is a possibility that the February 1971 separation 
examination audiometric results were inaccurate due to testing 
error, the Board notes that all of the hearing evaluations from 
February 1971 to March 1985 indicated that the Veteran suffered 
from hearing loss except for the October 1979 hearing evaluation.  
Therefore, it is also possible that the anomalous October 1979 
audiometric results were inaccurate due to testing error.  The 
Board finds that there is an equal likelihood that the February 
1971 separation examination and the October 1979 hearing 
evaluation were in error, and because the evidence is in 
equipoise, the benefit of the doubt must be afforded to the 
Veteran and the issue must be resolved in his favor.  38 U.S.C.A. 
§ 5107 (West 2002).  The Board thus will resolve reasonable doubt 
in favor of the Veteran and conclude that the February 1971 
separation examination audiometric results were accurate while 
the October 1979 hearing evaluation results were inaccurate.  The 
evidence shows that the Veteran suffered from acoustic trauma 
during service, had little post-service occupational noise 
exposure except National Guard service, and experienced only 
occasional recreational noise exposure.  The evidence also 
indicates that the Veteran had hearing loss on separation from 
service and continued to experience hearing loss after his period 
of active service.  Therefore, the Board finds that the Veteran's 
current hearing loss is due to the acoustic trauma that he 
suffered during his period of service.

Furthermore, the May 2009 examiner found that during the 
Veteran's period of progressive hearing loss, he had recreational 
noise exposure and National Guard noise exposure, implying that 
both factors contributed to the progression of the Veteran's 
hearing loss.  Any hearing loss resulting from National Guard 
noise exposure would also be service-connected.

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that service connection for bilateral 
hearing loss is warranted.  As the evidence is in equipoise 
regarding whether it is at least as likely as not that the 
Veteran incurred bilateral hearing loss during his service, the 
claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

Additional development is needed prior to further disposition of 
the claim for service connection for tinnitus.  VA's duty to 
assist includes a duty to provide a medical examination or obtain 
a medical opinion where it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  
In a claim for service connection, medical evidence that suggests 
a nexus but is too equivocal or lacking in specificity to support 
a decision on the merits still triggers the duty to assist if it 
indicates that the Veteran's condition may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 
C.F.R. § 3.159(c)(4) presents a low threshold for the requirement 
that evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of a VA 
examination).  

As an initial matter, the Board finds that the Veteran's claimed 
noise exposure was consistent with the circumstances and 
conditions of the Veteran's military occupational specialty of 
landing craft operator, and therefore, the Board concedes that 
the Veteran suffered acoustic trauma during service. 

The Veteran contends that he began experiencing tinnitus during 
service in 1970 after an explosion occurred near him.  He 
described it as a high-pitched sound that was constant in his 
left ear and intermittent in his right ear.  

On VA examination in May 2008, the examiner diagnosed the Veteran 
with tinnitus and stated that there was no objective or 
subjective way to prove or disprove the presence or absence of 
tinnitus.  She noted that the Veteran reported the onset of 
tinnitus to be in the 1970s after an explosion occurred near him 
during his period of service.  However, the examiner found that 
it was less likely as not that the Veteran's current tinnitus was 
related to his period of service because there was no report of 
tinnitus found in the Veteran's service medical records.  At a 
May 2009 VA examination, the examiner diagnosed the Veteran with 
constant tinnitus and found that it was less likely as not that 
the tinnitus was related to his period of active service.  The 
examiner reiterated the May 2008 VA examiner's opinion regarding 
this issue.

The Board finds that the May 2008 and May 2009 VA examinations 
are inadequate for rating purposes.  The VA examiners cannot rely 
on the absence of a record of tinnitus in the Veteran's service 
medical records in making their negative nexus opinions.  
Buchanan v. Nicholson, 451 F.3d 1331 (2006) (VA cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  The VA 
examiners did not adequately consider the Veteran's report of the 
onset of his tinnitus as being in the 1970s during service after 
an explosion occurred near him.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination inadequate where the examiner did not 
comment on Veteran's report of in-service injury and relied on 
lack of evidence in service medical records to provide negative 
opinion).  In this case, it has been conceded that the Veteran 
suffered acoustic trauma during his period of service, and the 
Veteran has offered lay evidence as to the date of onset and 
continuity of symptomatology of his tinnitus.  In order to make 
an accurate assessment of the Veteran's claim, it is necessary to 
have a medical opinion discussing the relationship between his 
current tinnitus and the acoustic trauma he suffered during 
service based upon a thorough review of the record, comprehensive 
examination of the Veteran, and adequate rationale.  The examiner 
must consider lay statements regarding in-service occurrence of 
an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Therefore, the Board finds that another examination and opinion 
addressing the etiology of the Veteran's disorder is necessary in 
order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between his current 
tinnitus and his period of service.  The 
examiner should provide an opinion and 
specifically state whether it is at least 
as likely as not (50 percent probability 
or greater) that any tinnitus is related 
to any incidents of the Veteran's period 
of active service, including the explosion 
that occurred near him in the 1970s and 
other exposure to acoustic trauma in his 
active and National Guard service.  The 
examiner must consider lay statements 
regarding in-service occurrence of an 
injury.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  If necessary, the 
examiner should attempt to reconcile the 
opinion with any other medical opinions of 
record.  The rationale for all opinions 
expressed must be provided.  The examiner 
should review the claims folder and should 
note that review in the examination 
report.
 
2.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


